Name: Commission Regulation (EC) No 1336/2001 of 2 July 2001 amending Regulation (EC) No 2300/97 on detailed rules to implement Council Regulation (EC) No 1221/97 laying down general rules for the application of measures to improve the production and marketing of honey
 Type: Regulation
 Subject Matter: agricultural activity;  marketing;  animal product;  production;  economic policy
 Date Published: nan

 Avis juridique important|32001R1336Commission Regulation (EC) No 1336/2001 of 2 July 2001 amending Regulation (EC) No 2300/97 on detailed rules to implement Council Regulation (EC) No 1221/97 laying down general rules for the application of measures to improve the production and marketing of honey Official Journal L 180 , 03/07/2001 P. 0021 - 0022Commission Regulation (EC) No 1336/2001of 2 July 2001amending Regulation (EC) No 2300/97 on detailed rules to implement Council Regulation (EC) No 1221/97 laying down general rules for the application of measures to improve the production and marketing of honeyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1221/97 of 25 June 1997 laying down general rules for the application of measures to improve the production and marketing of honey(1), as amended by Regulation (EC) No 2070/98(2), and in particular Article 5 thereof,Whereas:(1) Commission Regulation (EC) No 2300/97(3), as last amended by Regulation (EC) No 704/2001(4), lays down provisions for the implementation of measures to improve the production and marketing of honey.(2) There have been changes to the number of hives in the Member States' communications to update the structural data on the situation in the sector as provided for in Article 1(a) of Regulation (EC) No 2300/97. As a result, Annex I to that Regulation should be amended.(3) Article 2(2) of Regulation (EC) No 2300/97 lays down a final date for implementation of measures under annual programmes. As a result, the new Annex I is to apply for the first time to the annual programmes covering the 2001/02 marketing year.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1Annex I to Regulation (EC) No 2300/97 is replaced by the Annex hereto.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply for the first time to the annual programmes covering the 2001/02 marketing year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 July 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 173, 1.7.1997, p. 1.(2) OJ L 265, 30.9.1998, p. 1.(3) OJ L 319, 21.11.1997, p. 4.(4) OJ L 98, 7.4.2001, p. 14.ANNEX"ANNEX I>TABLE>"